Citation Nr: 1007526	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1955 to April 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2009 the Veteran submitted additional evidence 
directly to the Board, in the form of a statements and a 
private physician's examination report and opinion regarding 
etiology.  The Veteran also submitted a written waiver of RO 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he incurred hearing loss due to 
noise exposure in service while stationed aboard a ship.  He 
reported being subjected to the gun fire from 40 millimeter 
guns.  He described his position as that of the "trainer" 
(horizontal).  See Remarks section, July 2007 Claim.  The 
Veteran denied being issued any hearing protection.  

The Veteran underwent a VA examination in September 2007.  
After examination, the examiner opined that she could not 
render an opinion without resorting to speculation and 
reviewing the claims file.  After reviewing the claims file 
and noting the entrance and separation hearing testing, in an 
October 2009 addendum the VA examiner stated she could not 
give an opinion regarding whether the Veteran's hearing loss 
was related to military service without resorting to 
speculation.  

In December 2008, the Veteran submitted a private physician's 
statement.  The physician found bilateral sensorineural 
hearing loss, which was seen in noise induced hearing loss.  
The physician then noted the Veteran reported to him that he 
had been exposed in service to high-caliber "guns" that 
were discharged within "a foot" of his ears without hearing 
protection having been provided.  The physician concluded 
that there was "no question" in his mind that his military 
service exposed the Veteran to acoustic trauma that caused 
his hearing loss and that he "certainly" could say the 
hearing loss was likely caused as a result of military 
service.  The physician did not discuss any evidence of 
record, to include the Veteran's service treatment records or 
post service events.

Given that the VA examiner's responses are essentially non-
evidence or nonresponsive, and the private physician's 
response was not based on a review of the Veteran's service 
and post service history, the Board finds that additional 
development is needed.  38 C.F.R. §§ 3.159, 4.2 (2009); See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination, with a different 
examiner than the VA examiner who 
conducted the September 2007 examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  

The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's hearing loss disability is 
causally related to the Veteran's active 
duty service.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report.  
Additionally, the above referenced 2007 VA 
medical opinion and 2008 private medical 
statement should be discussed.  If an 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
rendered.  

2.  Then, after completion of any other 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record subsequent to the 
September 2008 statement of the case 
(SOC), the RO must readjudicate the 
Veteran's claim.  If the claim remains 
denied, the RO should issue an appropriate 
SSOC and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

